 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case F gin E '[

MAR 0 7 28‘!3
UNITED STATES DISTRICT COURT

soUTHERN DISTRICT or CALIFORNIA SOB#§§§N %',S§Df§:'§’§§_§ft’§@'§m

 

 

dillon g TY
uNnED sTATss or AMERICA JUDGMENT IN A o§iMerxL~ »-» U
V_ (F or Offenses Cornmitted On or After November l, 1987)
SYLVIA GONZALES (02) CEIS€ Numbel‘f lTCRO446-AJB
Amrutha N. Jindal FD

REGISTRATION NO. 745 561 12 Defendant’s Attorney

|:| _

THE DEFENDANT:

IZ pleaded guilty to count(s) TWO Of the Indictment

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Numb_er[s)
1811349 Conspiracy to Commit Honest Services Wire Fraud l
The defendant is sentenced as provided in pages 2 through 3 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
[X| Count(s) One of the lndietment is dismissed on the motion of the United States.

 

P!i Assessment: $ 100.00

JVTA Assessrnent*: $

;.lustice for Victims of Trafticking Act of 2015, Pub. l_.. No. l 14-22.
>!4 Fine Waived |:| Forfeiture pursuant to order Hled , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district vvithin 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

March 5. 2019

Date of Imposition

  

 

HO. .ANTHONY J. BATTAGLIA
ITED STATES DISTRICT JUDGE

l7CR0446-AJB

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SYLVIA GONZALES (02) ]udgrnent - Page 2 of 3
CASE NUl\/IBER: l7CR0446-AJB
PROBATION
The defendant is hereby sentenced to probation for a term of:
5 Years

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed en or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

\:| The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

214 The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

g The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:\ seq.) as directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicabfe.)

E The defendant shall participate in an approved program for domestic violence. (Check r'fapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

S'I`ANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the COurt or probation officer;

3) the defendant shall answer truthfidly all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawiiil occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

li) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a iaw enforcement officer;

12) the defendant Shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

17CR0446-AJB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SYLVIA GONZALES (()2) Judgment - Page 3 of 3
CASE NUMBER: l?CRO446-AJB

l.

SPECIAL CONDITIONS OF SUPERVISION

Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

Provide complete disclosure of personal and business financial records to the probation officer as
requested

Additional Special Condition

Be monitored for a period of SIX§6[MONTHS , with the location monitoring technology at the
discretion of the probation officer. The offender shall abide by all technology requirements and shall
pay all or part of the costs of participation in the location monitoring program, as directed by the court
and/or the probation officer. In addition to other court-imposed conditions of release, the offender’s
movement in the community shall be restricted as specified below:

[Home Detentionl

You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as preapproved by the probation officer.

17CR0446-AJB

 

